Harrison, J.
This case was presented to the court by petition in error to review the proceedings in the trial in the district court of Dawes county. It was submitted, and the points raised by the petition in error, and discussed at the hearing in this court, were decided in an opinion filed June 11, 1892, reported in 34 Neb., 863. As a result of the conclusions reached the case was reversed and remanded. For a later decision of this court on the same subject see McKinney v. First Nat. Bank of Chadron, 36 Neb., 629. The losing party herein filed a motion for a rehearing, which was sustained and the rehearing granted. We have again carefully examined the pleadings and evidence and the arguments in the briefs filed, but discover no reason for changing the views expressed and the rules promulgated in the opinion rendered at the former hearing. Consequently, they will be adhered to and the case
Reversed and remanded.